Citation Nr: 0309651	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01- 09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 2, 
1966 to May 27, 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


REMAND

In February 2002, the Board undertook additional development 
on this issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  The development actions requested by 
the Board have been completed and have resulted in the 
acquisition of the report of a March 2003 VA examination.  
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.   
 
In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development action, and he has not 
waived his right to have the newly acquired additional 
evidence considered initially by the RO.  Therefore, the 
Board is required to remand the case to comply with DAV.  

It appears that the RO has adequately provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  Development letters were sent to him in February 
and June 2001 (i.e., more than one year ago).  However, the 
RO should ensure that any notification and development 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
and the DAV case has been completed. 

The Board notes no reply was received to a March 21, 2001, 
request to the Social Security Administration for records 
concerning the veteran's receipt of disability benefits.  
Upon remand, the RO should again request these records to 
comply with the VCAA.  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  Any notice given, or action 
taken by the RO, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO should undertake any 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration must 
provide a negative response if records 
are not available.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
Thereafter, the RO should re-adjudicate 
the issue on appeal.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




